Jackson, Justice.
If a bill in equity, regularly filed, would have entitled the defendants to relief, then this plea setting up the same facts or grounds for equitable interference will accomplish the same thing at lavs, Code, §§3082, 3562.
The facts setup are in substance, that Pate put the trust money of these defendants into this house and lot to a certain amount; that Morgan knew it when Pate sold him the house and lot to secure a debt he individually owed Morgan, and took the title with the understanding and agreement, on his part, that these cestui que trusts were to be first paid their debt. If these facts are true, in our judgment they show such an equity against Morgan as to. prevent him from recovering the house and lot — it being in the possession of the cestui que trusts at the time he bought, and in their possession to hold for the interest of their money in it, and until they were paid. Morgan thus knew that while Pate had the legal title, the cestui que trusts held an equitable title to an important share of it, and he bought in subserviency to that equitable interest. Code, §§2316, 2329; 38 Ga., 631. So that, in our opinion, the plea ought not to have been stricken.
2. We cannot see why the infant beneficiaries could not join with their mother and follow this trust fund into this land and have it subjected to their debt. The court will see to it that their rights are preserved, and the guardian ad litem has been appointed to protect their interests in the premises.
3. It is not of consequence whether the trust fund of these parties got regularly and legally into this house and lot. The important question is, did their trustee put it there, or did their money get there in any manner? Was *405it there in that house and lot ? and did Morgan know it ? Therefore, it was not necessary to produce Pate’s letters of administration at all, but parol evidence was legally admitted to show that he held the money of this woman and these minors, and had put it in this house and lot for their benefit, and to give them a home in lieu of that their husband and father left them, and which he had sold. To trace such funds in all the ramifications of trade, and to subject the property into which it passes is peculiarly the province, of equity, and proof by parol is indispensable to the end in view and the relief sought. Code, §2317; 38 Ga., 631; Code, §§2333, 3152.
4. To subject this property as against Morgan, it was absolutely necessary to complicate him with the illegal conduct of Pate by showing that when he bought from Pate he knew that trust funds were in the house, and that these funds belonged to these cestui que trusts. Hence, the agreement between Pate and Morgan, at the time of their trade, was admissible, and it was admissible to show it by parol proof from Pate, which showed that Morgan knew all about the fund, if Pate was to be believed, and that was for the jury.
5. The charge of the court is in the main correct, and though that in respect to specific performance, may be regarded as not applicable to the case under the facts proven, yet the equity in regard to the rights of the defendants to trace their money in the property is clear — the evidence is sufficient, if believed, to support it abundantly — the jury did believe it — the presiding judge is satisfied with their finding — and under our repeated rulings, in such cases, we do not feel at liberty to interfere. The decree to the effect that the house and lot be sold, and that these beneficiaries be first paid, and then the balance of the proceeds be applied to the debt of Morgan, is the equity of the case applied to the facts found by the jury; and the judgment is therefore affirmed.
Judgment affirmed.